PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/051,056
Filing Date: 19 Mar 2008
Appellant(s): Stokes et al.



__________________
Scott R. Cox
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 17, 20, 25-28 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferrarini et al (Packaging of Wine in Aluminum Cans) in view of Kojima et al (Corrosion of Aluminum in White Wine), Khanna (US 3,960,979) and Ribereau-Gayon (HANDBOOK OF ENOLOGY, Vol. 2, THE CHEMISTRY OF WINE STABIIZATION AND TREATMENTS).
In regard to claims 1, 17 and 25, Ferrarini et al disclose packaging wine in aluminum cans (p.1 of the Translation). In regard to claims 1, 17 and 25, Ferrarini et al disclose a two-piece aluminum can containing wine that has 4 mg/l (4 ppm) of free SO2 (page 2 Table 1 of the Translation). Ferrarini et al disclose corrosion resistant coating (coating C) (p. 8 § 2 of the Translation). In regard to the pressure, Ferrarini et al disclose 2 atm of overpressure (page 6 bottom paragraph of the Translation). 
Claims 1, 17 and 25 have been amended to recite “minimum pressure within the can of 20 psi”.  It is noted that 2 atm corresponds to 29.39 psi. Hence, Ferrarini et al meets the limitation of minimum pressure within the can of 20 psi”.  
Further in regard to the concentration recitations, it is noted that: 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Ferrarini et al disclose aluminum lid (p.8 § 4 of the Translation).
In regard to claims 1, 17 and 25, Ferrarini et al does not disclose amounts of chlorides and sulfates. However, Ferrarini et al discloses negative effects of chlorides and sulfates on the aluminum container (page 3 Tables 2 and 3 of the Translation). Kojima et al. discloses studies of corrosion of aluminum in white wine. The commercial wines were investigated. The studies showed that to reduce corrosion the amount of K2S2O5 added in order to induce free SO2 must be limited (page 357 Abstract). In regard to the chemical composition of wine, Kojima et al discloses the commercial wine with free SO2 of 18 ppm, total SO2 of 216 ppm, sulfates of 700 ppm, and chlorides of 24.6 ppm (page 358 Table 1). Since both Ferrarini et al and Kojima et al discloses control of aluminum corrosion in wines and reduction of corrosion due to the reduction of free and total SO2, one of ordinary skill in the art would have been motivated to modify Ferrarini et al in view of Kojima et al. and to limit amounts of chlorides and sulfates in the range as disclosed by Kojima et al. One of ordinary skill in the art would have been motivated to do so 
Claims 1 and 25 include the limitation of a corrosion resistant coating that comprises epoxy resin combined with a formaldehyde based cross-linking agent. Claims 1, 17 and 25 have been further amended to recite corrosion resistant coating is thermoset coating. Khanna discloses:
The can manufacturing industry is utilizing cans customarily made from aluminum or steel, coated on their interior by a thin coating designed to protect the metal walls from attack by food or beverage to be stored therein. Such coating should have among other properties good adhesion to the metal walls, low extractables to prevent taste adulteration, and a rapid cure rate for an economical manufacturing process. The coatings of the prior art can be classified generally as vinyls, butadienes, epoxies, alkyd/urea-formaldehyde, and oleoresinous products. They are most commonly applied at a solids content below 40%. 
The coating composition of this invention combines the desired properties of low extractability, fast cure, and flexibility with low application viscosity at high solids content (Col. 1 lines 12-27).

Khanna discloses a fast curing high solids coating composition that is useful for coating the interiors of cans and a method of applying such high solids coatings to the interiors of food and beverage cans by spraying from a hot-melt spray gun (Abstract). Khanna discloses the coating composition of this invention utilizes nitrogen resins such as melamine -formaldehyde or phenolic resins as the crosslinking agents for the epoxy resins (Col. 3 lines 4-6). Khanna discloses that “[a] preferred embodiment for a coating composition to be utilized on aluminum, where an epoxy resin, a liquid melamine -formaldehyde crosslinking agent, a polyester diol, and an acid catalyst make up 95% of the total coating composition, contains no surface modifier” (Col. 5 lines 15-23). Khanna discloses thermoset coating (Col. 7 lines 46-48; Col. 9 lines 32-34).
In regard to the beverages and amount of coating, Khanna discloses the following:


Therefore, one of ordinary skill in the art would have been motivated to modify Ferrarini et al and Kojima et al in view of Khanna and to employ conventional coating for aluminum cans suitable for various beverage applications. One of ordinary skill in the art would have been motivated to employ the coating as disclosed by Khanna, since Khanna discloses that the coating of the invention has low extractability and protects the metal walls from attack by food or beverage to be stored therein. Both Ferrarini and Khanna disclose aluminum cans containing alcoholic beverages. Ferrarini is concerned with the minimizing the can’s corrosion and maintaining the content’s quality unchanged (Introduction). Khanna provides coating that prevents changes in the taste of the beverage and protects the metal walls from attack by food or beverage to be stored therein (Col. 1 lines 12-27). Therefore to employ the coating for aluminum cans containing beverages as disclosed by Khanna in the aluminum can containing wine as disclosed by Ferrarini would have been obvious. 
In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).
Claims 1, 17 and 25 further include the recitation of “wherein the wine is non-pasteurized”. In regard to the wine pasteurization and alternative treatment of wine, Ribereau-Gayon et al discloses the following:
--initially pasteurization was used to protect wines from the microbial spoilage caused by acetic acid and lactic bacteria (page 337);
--in more recent years heating has mainly been used to kill yeast, to stabilize sweet wines containing residual sugar (page 337);
--microbial spoilage can now be avoided by other means, based on careful fermentation  management, the use of sulfur dioxide and the reduction of contaminant population by various clarification processes (page 338);
--wine may be pasteurized in the bottle or just before bottling, but other stabilization techniques, especially sulfuring and sterile filtration prior to bottling, are easier to use (page 338);
Hence, Ribereau-Gayon et al discloses that there are alternative methods of wine stabilization that do not require pasteurization (i.e. heat treatment of wine). Therefore, it would have been obvious to employ any well-known method for wine stabilization prior to bottling that does not require pasteurization as suggested by Ribereau-Gayon et al. 

Regarding the shelf life recitation in claim 25 and the recitation of aluminum content increase during the storage of canned wine in claims 26-28, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as shelf life and aluminum content increase during the storage of canned wine, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The combination of references disclose the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the shelf life of the canned wine and aluminum content increase during the storage of canned wine among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the references has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
Further in regard to the shelf life recitation in claim 25 and the recitation of aluminum content increase during the storage of canned wine in claims 26-28, Appellant’s attention is directed to the Patent Trial and appeal Board decision mailed 06/15/2017:
For the reasons given above, the wine-in-can claimed in the Appellants’ claim 1 would have been obvious to one of ordinary skill in the art. The shelf life recited in claim 25 is a characteristic of that wine-in-can. Hence, the wine-in-can claimed in claim 25 also would have been obvious to one of ordinary skill in the art. Compare In re Papesch, 315 F.2d 381,391 (CCPA 1963) (“From the 

In regard to claims 9 and 31, Ferrarini et al disclose carbon dioxide in headspace (page 1 introduction; page 6 bottom paragraph of the Translation).
In regard to claims 20, Ferrarini et al disclose carbon dioxide in headspace (page 1 introduction; page 6 bottom paragraph of the Translation).

Claims 8 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferrarini et al (Packaging of Wine in Aluminum Cans) in view of Kojima et al (Corrosion of Aluminum in White Wine), Khanna (US 3,960,979), Ribereau-Gayon et al (HANDBOOK OF ENOLOGY, Vol. 2, THE CHEMISTRY OF WINE STABIIZATION AND TREATMENTS) hereinafter Ribereau-Gayon et al (Vol. 2) as applied to claims 1 and 25 and further in view of Ribereau-Gayon et al (HANDBOOK OF ENOLOGY, Vol. 1 THE MICROBIOLOGY OF WINE AND VINIFICATIONS) hereinafter Ribereau-Gayon et al (Vol. 1)
In regard to claims 8 and 30, Ferrarini et al disclose pressure of carbon dioxide in the headspace for sparkling beverages and nitrogen in headspace (page 6 bottom paragraph, page 4 Table 4 of the Translation). Ferrarini et al is silent as to the specific amounts of nitrogen or carbon dioxide in headspace. 
Ribereau-Gayon et al (Vol. 1) discloses:
--even before the use of antioxidants (sulfur dioxide and ascorbic acid), the first recommendation for protecting wines against the adverse effects of chemical or microbiological contamination was to limit their contact with air;
-- satisfactory results are obtained by storing wine in a partially filled tank with an inert gas, in the total absence of oxygen. Wine storage using inert gas also permits the carbon dioxide concentration (lowering or increasing) to be adjusted;

--carbon dioxide used in mixture with nitrogen (for example 15% CO2+ 85% N2) to avoid degassing of certain wines that must maintain a moderate CO2 concentration (page 216);
Hence Ribereau-Gayon et al (Vol. 1) disclose that the headspace in the container may comprise, for example, 15% CO2+ 85% N2) to avoid degassing of certain wines that must maintain a moderate CO2 concentration. One of ordinary skill in the art would have been motivated to modify Ferrarini et al, Kojima et al, Khanna (US 3,960,979), Ribereau-Gayon et al (Vol. 2) in view of Ribereau-Gayon et al (Vol. 1) and to include nitrogen and carbon dioxide in the amounts as suggested by Ribereau-Gayon et al (Vol. 1) in order to avoid degassing of certain wines that must maintain a moderate CO2 concentration. The combination of carbon dioxide and nitrogen in the amounts as claimed has been known in the art. Therefore, to employ claimed amounts of carbon dioxide and nitrogen in the wine containing can headspace would have been obvious.

Claims 6 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferrarini et al (Packaging of Wine in Aluminum Cans) in view of Kojima et al (Corrosion of Aluminum in White Wine), Khanna (US 3,960,979) and Ribereau-Gayon (HANDBOOK OF ENOLOGY, Vol. 2, THE CHEMISTRY OF WINE STABIIZATION AND TREATMENTS) as applied to claims 1 and 25 above, and further in view of Leske et al (The Composition of Australian Grape Juice).
Ferrarini et al, Kojima et al and Khanna are taken as cited above. In regard to claims 6 and 29, Ferrarini et al disclose acidity calculated as tartaric acid of less than 9 g/l (4.82 mg/l) (page 2 Table 1). In regard to claims 6 and 29, Kojima et al discloses 18 ppm of nitrates. In regard to claims 6 and 29, neither Kojima et al, nor Ferrarini et al disclose phosphates. Leske et al disclose limiting various anions in the Australian wines and prohibition of various additives that cause formation of these anions. Leske et al discloses that the sources of anions in wines .

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ferrarini et al (Packaging of Wine in Aluminum Cans) in view of Kojima et al (Corrosion of Aluminum in White Wine) and Ribereau-Gayon et al (HANDBOOK OF ENOLOGY, Vol. 2, THE CHEMISTRY OF WINE STABIIZATION AND TREATMENTS) as applied to claim 17, and further in view of Leske et al (The Composition of Australian Grape Juice).
Ferrarini et al and Kojima et al and Ribereau-Gayon et al are taken as cited above. In regard to claim 18, Ferrarini et al disclose acidity calculated as tartaric acid of less than 9 g/l (4.82 mg/l) (page 2 Table 1). In regard to claim 18, Kojima et al discloses 18 ppm of nitrates. In regard to claim 18, neither Kojima et al, nor Ferrarini et al disclose phosphates. In regard to claim 18, neither Kojima et al, nor Ferrarini et al disclose nitrites. Leske et al disclose limiting various anions in the Australian wines and prohibition of various additives that cause formation of these anions. Leske et al discloses that the sources of anions in wines such as chloride, sulfate and phosphate ions are legal processing aids that are added to the wines. One of ordinary skill in the art would have been motivated to modify combination of Ferrarini et al and Kojima et al and Ribereau-Gayon et al in view of Leske et al, and to reduce the concentration of undesired anions that could negatively affect organoleptic properties of the wine and storage in aluminum containers as disclosed by Leske et al. One of ordinary skill in the art would have .

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ferrarini et al (Packaging of Wine in Aluminum Cans) in view of Kojima et al (Corrosion of Aluminum in White Wine) and Ribereau-Gayon et al (HANDBOOK OF ENOLOGY, Vol. 2, THE CHEMISTRY OF WINE STABIIZATION AND TREATMENTS) hereinafter Ribereau-Gayon et al (Vol. 2) as applied to claim 17 and further in view of Ribereau-Gayon et al (HANDBOOK OF ENOLOGY, Vol. 1 THE MICROBIOLOGY OF WINE AND VINIFICATIONS) hereinafter Ribereau-Gayon et al (Vol. 1)
In regard to claim 19, Ferrarini et al disclose pressure of carbon dioxide in the headspace for sparkling beverages and nitrogen in headspace (page 6 bottom paragraph, page 4 Table 4 of the Translation). Ferrarini et al is silent as to the specific amounts of nitrogen or carbon dioxide in headspace. 
In regard to the nitrogen and carbon dioxide in headspace of a wine container, Ribereau-Gayon et al (Vol. 1) discloses:
--even before the use of antioxidants (sulfur dioxide and ascorbic acid), the first recommendation for protecting wines against the adverse effects of chemical or microbiological contamination was to limit their contact with air;
-- satisfactory results are obtained by storing wine in a partially filled tank with an inert gas, in the total absence of oxygen. Wine storage using inert gas also permits the carbon dioxide concentration (lowering or increasing) to be adjusted;
--the following gases are authorized for storage: nitrogen, carbon dioxide and argon;
--carbon dioxide used in mixture with nitrogen (for example 15% CO2+ 85% N2) to avoid degassing of certain wines that must maintain a moderate CO2 concentration (page 216);
.

Claims 21 and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferrarini et al (Packaging of Wine in Aluminum Cans) in view of Kojima et al (Corrosion of Aluminum in White Wine) and Ribereau-Gayon et al (HANDBOOK OF ENOLOGY, Vol. 1 THE MICROBIOLOGY OF WINE AND VINIFICATIONS) hereinafter Ribereau-Gayon et al (Vol. 1).
In regard to claim 21, Ferrarini et al disclose packaging wine in aluminum cans (p.1 of the Translation). Ferrarini et al disclose a two-piece aluminum can containing wine that has 4 mg/l (4 ppm) of free SO2 (page 2 Table 1 of the Translation). Ferrarini et al disclose corrosion resistant coating (coating C) (p. 8 § 2 of the Translation). In regard to the pressure, Ferrarini et al disclose 2 atm of overpressure (page 6 bottom paragraph of the Translation). 
Claims 1, 17 and 25 have been amended to recite “minimum pressure within the can of 20 psi”.  It is noted that 2 atm corresponds to 29.39 psi. Hence, Ferrarini et al meets the limitation of minimum pressure within the can of 20 psi”.  
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Ferrarini et al disclose aluminum lid (p.8 § 4 of the Translation).
Claim 21 has been amended to include the recitation of “wherein a head space of 330 ml can is in the range of 2-5 mm”. Ferrarini discloses the presence of headspace in the can, but is silent as to the size of a headspace. The particular headspace selected for the particular volume of container, if indeed not already conventional, is seen to have been an obvious routine determination for one of ordinary skill in the art. 
In regard to claim 21, Ferrarini et al does not disclose amounts of chlorides and sulfates. However, Ferrarini et al discloses negative effects of chlorides and sulfates on the aluminum container (page 3 Tables 2 and 3 of the Translation). Kojima et al. discloses studies of corrosion of aluminum in white wine. The commercial wines were investigated. The studies showed that to reduce corrosion the amount of K2S2O5 added in order to induce free SO2 must be limited (page 357 Abstract). In regard to the chemical composition of wine, Kojima et al discloses the commercial wine with free SO2 of 18 ppm, total SO2 of 216 ppm, sulfates of 700 ppm, and chlorides of 24.6 ppm (page 358 Table 1). Since both Ferrarini et al and Kojima et al control of 2, one of ordinary skill in the art would have been motivated to modify Ferrarini et al in view of Kojima et al. and to limit amounts of chlorides and sulfates in the range as disclosed by Kojima et al. One of ordinary skill in the art would have been motivated to do so in order to reduce corrosion in aluminum cans containing wine as disclosed by Ferrarini et al and Kojima et al.
In regard to claims 21 and 23, Ferrarini et al disclose pressure of carbon dioxide in the headspace for sparkling beverages and nitrogen in headspace (page 6 bottom paragraph, page 4 Table 4 of the Translation). In regard to claim 21, Ferrarini et al is silent as to the oxygen content less than 1% v/v. In regard to claim 23, Ferrarini et al is silent as to the specific amounts of nitrogen or carbon dioxide in headspace. 
In regard to the oxygen content less than 1% v/v and nitrogen and carbon dioxide in headspace of a wine container, Ribereau-Gayon et al (Vol. 1) discloses:
--even before the use of antioxidants (sulfur dioxide and ascorbic acid), the first recommendation for protecting wines against the adverse effects of chemical or microbiological contamination was to limit their contact with air;
-- satisfactory results are obtained by storing wine in a partially filled tank with an inert gas, in the total absence of oxygen. Wine storage using inert gas also permits the carbon dioxide concentration (lowering or increasing) to be adjusted;
--the following gases are authorized for storage: nitrogen, carbon dioxide and argon;
--carbon dioxide used in mixture with nitrogen (for example 15% CO2+ 85% N2) to avoid degassing of certain wines that must maintain a moderate CO2 concentration (page 216);
Hence Ribereau-Gayon et al (Vol. 1) disclose storing the wine in a container with an inert gas atmosphere, in the total absence of oxygen in order to prevent chemical or microbiological contamination. Ribereau-Gayon et al (Vol. 1) also disclose that the headspace in the container may comprise, for example, 15% CO2+ 85% N2) to avoid degassing of certain wines that must maintain a moderate CO2 concentration. One of ordinary skill in the art would 
Claim 21 has been further amended to recite corrosion resistant coating is thermoset coating. Khanna discloses:
The can manufacturing industry is utilizing cans customarily made from aluminum or steel, coated on their interior by a thin coating designed to protect the metal walls from attack by food or beverage to be stored therein. Such coating should have among other properties good adhesion to the metal walls, low extractables to prevent taste adulteration, and a rapid cure rate for an economical manufacturing process. The coatings of the prior art can be classified generally as vinyls, butadienes, epoxies, alkyd/urea-formaldehyde, and oleoresinous products. They are most commonly applied at a solids content below 40%. 
The coating composition of this invention combines the desired properties of low extractability, fast cure, and flexibility with low application viscosity at high solids content (Col. 1 lines 12-27).

Khanna discloses a fast curing high solids coating composition that is useful for coating the interiors of cans and a method of applying such high solids coatings to the interiors of food and beverage cans by spraying from a hot-melt spray gun (Abstract). Khanna discloses the coating composition of this invention utilizes nitrogen resins such as melamine -formaldehyde or phenolic resins as the crosslinking agents for the epoxy resins (Col. 3 lines 4-6). Khanna discloses that “[a] preferred embodiment for a coating composition to be utilized on aluminum, 
In regard to the beverages and amount of coating, Khanna discloses the following:
Those of ordinary skill in the art can utilize the coating composition of this invention in a variety of applications and on many different substrates. This novel coating composition finds particular utility in the can industry where it can be applied to the interior of two-piece drawn and ironed and three-piece beer and beverage cans, to the exterior of three-piece beer and beverage cans, to the interior and/or exterior ends of two- or three-piece cans or to two- or three-piece sanitary cans. When the coating composition of this invention is applied to the interior of food and beer or beverage cans by spray-coating a thin uniform film is deposited which, after curing, corresponds to a coating weight of 150 to 800 milligrams per can. This quantity can be reduced to from 150 to 350 milligrams per can by electrostatic atomization of the droplets of the coating at the end of the nozzle. Conventional interior can coating processes of the prior art deposit approximately 100 to 200 milligrams per can, but this lower coating weight is achieved only by depositing the coating from a dilute solution followed by a lengthy, energy consuming, and polluting curing process (Col. 6 lines 12-34).

Therefore, one of ordinary skill in the art would have been motivated to modify Ferrarini et al and Kojima et al in view of Khanna and to employ conventional coating for aluminum cans suitable for various beverage applications. One of ordinary skill in the art would have been motivated to employ thermoset coating as disclosed by Khanna, since Khanna discloses that the coating of the invention has low extractability and protects the metal walls from attack by food or beverage to be stored therein. Both Ferrarini and Khanna disclose aluminum cans containing alcoholic beverages. Ferrarini is concerned with the minimizing the can’s corrosion and maintaining the content’s quality unchanged (Introduction). Khanna provides coating that prevents changes in the taste of the beverage and protects the metal walls from attack by food 
In regard to claim 24, Ferrarini et al disclose carbon dioxide in headspace (page 1 introduction; page 6 bottom paragraph of the Translation).

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ferrarini et al (Packaging of Wine in Aluminum Cans) in view of Kojima et al (Corrosion of Aluminum in White Wine) and Ribereau-Gayon et al (HANDBOOK OF ENOLOGY, Vol. 1 THE MICROBIOLOGY OF WINE AND VINIFICATIONS) hereinafter Ribereau-Gayon et al (Vol. 1) as applied to claim 21, and further in view of Leske et al (The Composition of Australian Grape Juice).
Ferrarini et al, Kojima et al and Ribereau-Gayon et al (Vol. 1) are taken as cited above. In regard to claim 22, Ferrarini et al disclose acidity calculated as tartaric acid of less than 9 g/l (4.82 mg/l) (page 2 Table 1). In regard to claim, Kojima et al discloses 18 ppm of nitrates. In regard to claims 18 and 22, neither Kojima et al, nor Ferrarini et al disclose phosphates. In regard to claim 22, neither Kojima et al, nor Ferrarini et al disclose nitrites. Leske et al disclose limiting various anions in the Australian wines and prohibition of various additives that cause formation of these anions. Leske et al discloses that the sources of anions in wines such as chloride, sulfate and phosphate ions are legal processing aids that are added to the wines. One of ordinary skill in the art would have been motivated to modify combination of Ferrarini et al, Kojima et al and Ribereau-Gayon et al (Vol. 1) in view of Leske et al, and to reduce the concentration of undesired anions that could negatively affect organoleptic properties of the wine and storage in aluminum containers as disclosed by Leske et al. One of ordinary skill in the art would have been motivated to do so, in order to increase storage time of the wine in a can, organoleptic properties of the wine in a can and overall appeal of wine to consumer.
(2) Response to Argument
Appellant’s arguments filed 07/06/2021 have been fully considered but they are not persuasive.
In response to Appellant’s arguments regarding the claimed coating composition (pages 8-17 of the Appeal brief), it is noted that Ferrarini et al disclose packaging wine in a two-piece aluminum cans coated with corrosion resistant coating. Ferrarini et al does not disclose the coating as claimed. Khanna further discloses a corrosion resistant coating that comprises epoxy resin combined with a formaldehyde based cross-linking agent. Khanna discloses a fast curing high solids coating composition that is useful for coating the interiors of cans and a method of applying such high solids coatings to the interiors of food and beverage cans by spraying from a hot-melt spray gun (Abstract). Khanna discloses the coating composition of this invention utilizes nitrogen resins such as melamine -formaldehyde or phenolic resins as the crosslinking agents for the epoxy resins (Col. 3 lines 4-6). Khanna discloses that “[a] preferred embodiment for a coating composition to be utilized on aluminum, where an epoxy resin, a liquid melamine -formaldehyde crosslinking agent, a polyester diol, and an acid catalyst make up 95% of the total coating composition, contains no surface modifier” (Col. 5 lines 15-23). 
In regard to the beverages and amount of coating, Khanna discloses the following:
Those of ordinary skill in the art can utilize the coating composition of this invention in a variety of applications and on many different substrates. This novel coating composition finds particular utility in the can industry where it can be applied to the interior of two-piece drawn and ironed and three-piece beer and beverage cans, to the exterior of three-piece beer and beverage cans, to the interior and/or exterior ends of two- or three-piece cans or to two- or three-piece sanitary cans. When the coating composition of this invention is applied to the interior of food and beer or beverage cans by spray-coating a thin uniform film is deposited which, after curing, corresponds to a coating weight of 150 to 800 milligrams per can. This quantity can be reduced to from 150 to 350 milligrams per can by electrostatic atomization of the droplets of the coating at the end of 

Therefore, one of ordinary skill in the art would have been motivated to modify Ferrarini et al and Kojima et al in view of Khanna and to employ conventional coating for aluminum cans suitable for various beverage applications. One of ordinary skill in the art would have been motivated to employ the coating as disclosed by Khanna, since Khanna discloses that the coating of the invention has low extractability and protects the metal walls from attack by food or beverage to be stored therein. Both Ferrarini and Khanna disclose aluminum cans containing alcoholic beverages. Ferrarini is concerned with the minimizing the can’s corrosion and maintaining the content’s quality unchanged (Introduction). Khanna provides coating that prevents changes in the taste of the beverage and protects the metal walls from attack by food or beverage to be stored therein (Col. 1 lines 12-27). Therefore to employ the coating for aluminum cans containing beverages as disclosed by Khanna in the aluminum can containing wine as disclosed by Ferrarini would have been obvious. 
On pages 9-15, 38 of the Appeal brief, Appellant refers to the Exhibits C and D.
Affidavit under 37 CFR 1.132 by John Charles Stokes (Exhibit C)
On pages 3-8 of the Affidavit, Affiant presents arguments regarding the corrosion coating. On page 3 of the Affidavit, Affiant states the following:
iii. A person skilled in the art would not have considered the coatings comprising an epoxy resin combined with a formaldehyde based cross-linking agent as used in the Stokes Application based on what was being used in the art at the time of Ferrarini et al. 
iv. Regarding the film weights, indicative weights used in the industry during the period 1990 to 1996 were below 175 mg as computed for a conventional 375 ml can for beverages. For example, for beer an indicative weight was from 90 to 110 mg for a 375 ml can. 

vi. Thus, we surprisingly found that not only the type of lining, but also its thickness are important to allow the coating to function as corrosion resistant also upon extended storage 
In response to Affiant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). Examiner considered art as a whole prior to Applicant’s invention, and not at the time of Ferrarini reference publication.
In response to Appellant’s arguments regarding the amount of coating, it is noted that instant claim 1 further recites the amount of coating of at least about 175 mg for a conventional 375 ml can. Khanna discloses that “[w]hen the coating composition of this invention is applied to the interior of food and beer or beverage cans by spray-coating a thin uniform film is deposited which, after curing, corresponds to a coating weight of 150 to 800 milligrams per can” (Col. 6 lines 21-26). It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).
 In any case, packaging of wine in cans and use of anti-corrosion coatings as claimed was known prior to Applicants’ invention. Use of the recited coating in aluminum cans has also been known. 
On page 5 of the Affidavit, Table 1 presents the data showing increase of aluminum based on Ferrarini coatings. However, as stated above multiple times, examiner is not relying upon Ferrarini et al as a teaching of the specific coating. Examiner is relying upon the teaching 
On pages 8-12 of the Affidavit, Affiant presents arguments regarding the pasteurization of wine. Claim 17 recites the lack of the pasteurization step. In regard to the limitation of the lack of the pasteurization in claim 17, it is noted that instant claim 17 recites the product, not the process. The limitation of the lack of the pasteurization step is related to the process.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113). ). Therefore, the method steps included or excluded in the product claims would not impart any patentable distinction.
On pages 13-15 of the Affidavit, Affiant presents arguments regarding the headspace. In regard to claims 8 and 30, Ferrarini et al disclose pressure of carbon dioxide in the headspace for sparkling beverages and nitrogen in headspace (page 6 bottom paragraph, page 4 Table 4 of the Translation). Ferrarini et al is silent as to the specific amounts of nitrogen or carbon dioxide in headspace. The specific amounts of nitrogen or carbon dioxide in the headspace is seen to have been an obvious result effective variable, routinely determinable. It is further noted that Ferrarini discloses nitrogen atmosphere for the sparkling wine. It is understood that sparkling wine atmosphere would contain some amount of carbon dioxide inherently. Hence, Ferrarini appears to meet the limitations of headspace at least in the case of sparkling wine absent clear and convincing evidence to the contrary.
On pages 16-18 of the Affidavit, Affiant presents arguments regarding the chloride and sulphate content in wine. On page 17 of the Affidavit, Affiant presents the data regarding the difference in wine containing less than or equal to 300 ppm of chlorides and more than 300 ppm 2S2O5 added in order to induce free SO2 must be limited (page 357 Abstract). In regard to the chemical composition of wine, Kojima et al discloses the commercial wine with free SO2 of 18 ppm, total SO2 of 216 ppm, sulfates of 700 ppm, and chlorides of 24.6 ppm (page 358 Table 1). Since both Ferrarini et al and Kojima et al discloses control of aluminum corrosion in wines and reduction of corrosion due to the reduction of free and total SO2, one of ordinary skill in the art would have been motivated to modify Ferrarini et al in view of Kojima et al. and to limit amounts of chlorides and sulfates in the range as disclosed by Kojima et al. One of ordinary skill in the art would have been motivated to do so in order to reduce corrosion in aluminum cans containing wine as disclosed by Ferrarini et al and Kojima et al. Kojima et al discloses the chlorides of 24.6 ppm and meets the chloride content claim limitations. Kojima et al discloses the sulfates of 700 ppm, and meets the sulfates content claim limitations. Hence, Affiants’ arguments regarding the content of chlorides and sulphates were not found persuasive.
In response to Affiant’s argument based upon the age of the references (page 19 of the Affidavit), contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). Examiner considered art as a whole prior to Applicant’s invention, and not at the time of Ferrarini reference publication.
In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973) (conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight); In re Noznick, 478 F.2d 1260, 178 USPQ 43 (CCPA 1973). In this case, there is no evidence showing that commercial success is directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention
In ex parte proceedings before the Patent and Trademark Office, an applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996) (Inventor’s opinion as to the purchaser’s reason for buying the product is insufficient to demonstrate a nexus between the sales and the claimed invention.). Merely showing that there was commercial success of an article which embodied the invention is not sufficient. Ex parte Remark, 15 USPQ2d 1498, 1502-02 (Bd. Pat. App. & Inter. 1990). Compare Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir. 1988) (In civil litigation, a patentee does not have to prove that the commercial success is not due to other factors. “A requirement for proof of the negative of all imaginable contributing factors would be unfairly burdensome, and contrary to the ordinary Pentec, Inc. v. Graphic Controls Corp., 776 F.2d 309, 227 USPQ 766 (Fed. Cir. 1985) (commercial success may have been attributable to extensive advertising and position as a market leader before the introduction of the patented product); In re Fielder, 471 F.2d 690, 176 USPQ 300 (CCPA 1973) (success of invention could be due to recent changes in related technology or consumer demand; here success of claimed voting ballot could be due to the contemporary drive toward greater use of automated data processing techniques); EWP Corp. v. Reliance Universal, Inc., 755 F.2d 898, 225 USPQ 20 (Fed. Cir. 1985) (evidence of licensing is a secondary consideration which must be carefully appraised as to its evidentiary value because licensing programs may succeed for reasons unrelated to the unobviousness of the product or process, e.g., license is mutually beneficial or less expensive than defending infringement suits); Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 231 USPQ 81 (Fed. Cir. 1986) (Evidence of commercial success supported a conclusion of nonobviousness of claims to an immunometric “sandwich” assay with monoclonal antibodies. Patentee’s assays became a market leader with 25% of the market within a few years. Evidence of advertising did not show absence of a nexus between commercial success and the merits of the claimed invention because spending 25-35% of sales on marketing was not inordinate (mature companies spent 17-32% of sales in this market), and advertising served primarily to make industry aware of the product because this is not kind of merchandise that can be sold by advertising hyperbole.). 
To be pertinent to the issue of nonobviousness, the commercial success of devices falling within the claims of the patent must flow from the functions and advantages disclosed or inherent in the description in the specification. Furthermore, the success of an embodiment within the claims may not be attributable to improvements or modifications made by others. In re Vamco Machine & Tool, Inc., 752 F.2d 1564, 224 USPQ 617 (Fed. Cir. 1985).
Gross sales figures do not show commercial success absent evidence as to market share, Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1015, 226 USPQ 881 (Fed. Cir. Ex parte Standish, 10 USPQ2d 1454 (Bd. Pat. App. & Inter. 1988). 

Affidavit under 37 CFR 1.132 by Steven J.A. Barics (23 pages) (Exhibit D) 
Affidavit under 37 CFR 1.132 by Steven John Anthony Barics (Exhibit D) (23 pages) is a copy of the Affidavit under 37 CFR 1.132 by John Charles Stokes that is addressed immediately above. The same rationale applies to the Affidavit under 37 CFR 1.132 by Steven John Anthony Barics (23 pages).

On pages 9-15, 21-23, 40 of the Appeal brief, Appellant refers to the Exhibit G.
Affidavit under 37 CFR 1.132 by Michelle Buck (Exhibit G)
Affiant Buck states the following:
6. A person skilled in the art at the time of the Stokes Application would not have used the composition for the coating that was used by the Applicants because a coating that was effective for beer and/or soda drinks was assumed to be effective for wine-in-cans as both were often exposed to acidic products in the cans. It was also assumed that the coating and its thickness was adjusted to provide on the one hand optimum and even coverage of the complete interior aluminium surface of the can and at the same time does not provoke cracks due to a too high thickness and increased brittleness of the lining when the can is slightly deformed during manufacturing, filling, storage or use" (page 2 of the Affidavit).

8. No disclosure from Kojima, et al. provides any teaching to a person skilled in the art of the use of any coating for aluminum when in contact with wine. Kojima, et al. only tested the impact of addition of SO2 to wine. The aluminum tested was uncoated (page 2 of the Affidavit).



10. It is my opinion that no person skilled in the art at the time of the Stokes Application would have recognized as an option for a coating for wine-in-cans the use of an epoxy resin combined with a formaldehyde-based cross-linking agent, as claimed by Applicants (page 4 of the Affidavit).

12. No person skilled in the art at the time of the filing of the Stokes Application would have recognized that the composition disclosed by Khanna could be utilized as an alternative for the coating of wine-in-cans commonly utilized in the industry for the following reasons:
12b. No wine-in-cans sold from 1990 through 1996 utilized the composition, as claimed, or the composition, as disclosed in Khanna as a coating (page 6 of the Affidavit).

13. In addition to the failure of any of the commercially sold wine-in-cans at the time of the filing of the Application to recognize the importance of the composition of the coating, as claimed by Applicants, there was no recognition that the quantity of that coating was a variable which must be considered when determining the amount of the coating composition to be applied (page 7 of the Affidavit)..

As stated above in the response to Appellant’s arguments regarding the corrosion resistant coating composition, Khanna discloses a coating composition that utilizes nitrogen resins such as melamine -formaldehyde or phenolic resins as the crosslinking agents for the epoxy resins and is useful for coating the interior of aluminum cans containing various beverages including beer. Khanna discloses a generic, conventional anti-corrosion coating for aluminum cans containing various beverages including beer.  Both Ferrarini and Khanna 
In response to Appellant’s arguments regarding the amount/quantity of coating, it is noted that Instant claims further recites the amount of coating of at least about 175 mg for a conventional 375 ml can (page 18 of the Appeal Brief). Khanna discloses that “[w]hen the coating composition of this invention is applied to the interior of food and beer or beverage cans by spray-coating a thin uniform film is deposited which, after curing, corresponds to a coating weight of 150 to 800 milligrams per can” (Col. 6 lines 21-26). It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).

On page 8 and 18-20 of the Appeal brief, Appellant refers to Exhibit B.
Affidavit under 37 CFR 1.132 by Dr. Michael O. Westendorp (Exhibit B)
On pages 3-4 of the Affidavit, Affiant states the following:

used during the respective years, and taking into account the retrieved information, those common linings for beer and soft drinks were 100 to 120 mg/standard can (375 ml). 
b) Based on the information received from Prof. Riponi's group and from another technical expert in this field I understand that the linings of standard cans referred to by Prof. Riponi's group as being used in the Ferrarini et al. article were chemically different from the coatings claimed in the Stokes Application, and also differed in their thickness (at least 175 mg/375 ml can is required according to the Stokes Application). 
Based on the information at hand and the experience of technical experts consulted, to a person skilled in the art, one would not have used the coating as claimed in the Stokes Application but rather the coating commonly used in the industry, especially based on the disclosure of the coatings of the cans of Ferrarini et al. 

In response to affiant’s arguments, as stated above in the response to Appellant’s arguments regarding the corrosion resistant coating composition, Khanna discloses a coating composition that utilizes nitrogen resins such as melamine -formaldehyde or phenolic resins as the crosslinking agents for the epoxy resins and is useful for coating the interiors of aluminum cans containing various beverages including beer. Khanna discloses a generic, convention al anti-corrosion coating for aluminum cans containing various beverages including beer.  Both Ferrarini and Khanna disclose aluminum cans containing alcoholic beverages. Ferrarini is 

On pages 23-35 of the Appeal brief, Appellant presents arguments regarding wine not being pasteurized. 
In response to Appellant arguments regarding the limitations of non-pasteurized wine, it is noted that claims 1, 9, 17, 20, 25-28 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferrarini et al (Packaging of Wine in Aluminum Cans) in view of Kojima et al (Corrosion of Aluminum in White Wine), Khanna (US 3,960,979) and Ribereau-Gayon (HANDBOOK OF ENOLOGY, Vol. 2, THE CHEMISTRY OF WINE STABIIZATION AND TREATMENTS). The reference to Ribereau-Gayon et al (HANDBOOK OF ENOLOGY, Vol. 2, THE CHEMISTRY OF WINE STABIIZATION AND TREATMENTS) was introduced as a teaching of:
--initially pasteurization was used to protect wines from the microbial spoilage caused by acetic acid and lactic bacteria (page 335);
--in more recent years heating has mainly been used to kill yeast, to stabilize sweet wines containing residual sugar (page 335);

--wine may be pasteurized in the bottle or just before bottling, but other stabilization techniques, especially sulfuring and sterile filtration prior to bottling, are easier to use (page 336);
Hence, Ribereau-Gayon et al discloses that there are alternative methods of wine stabilization that do not require pasteurization (i.e. heat treatment of wine). Therefore, it would have been obvious to employ any well-known method for wine stabilization prior to bottling that does not require pasteurization as suggested by Ribereau-Gayon et al. 
Further in response to Appellant’s arguments regarding the limitations of “non-pasteurized wine” the instant claims do not recite any qualitative characteristics that are pertinent to a so-called “non-pasteurized wine”. The limitation of called “non-pasteurized wine” is interpreted as lack of pasteurization step. Examiner had applied relevant prior art that show non-pasteurized wine suitable for consumption that could be obtained by various clarification methods that allow to exclude the step of pasteurization. It is further noted that Ribereau-Gayon et al (HANDBOOK OF ENOLOGY, Vol. 2, THE CHEMISTRY OF WINE STABIIZATION AND TREATMENTS)  teaches that pasteurization could be substituted by “other stabilization techniques, especially sulfuring and sterile filtration prior to bottling, are easier to use” (page 336).  
Heating of wine has been employed initially, but in more recent years other techniques have been employed that “are easier to use”. 
Examiner disagrees with the statement that pasteurization is the preferred option for stabilization of wine. Ribereau-Gayon et al (HANDBOOK OF ENOLOGY, Vol. 2, THE CHEMISTRY OF WINE STABIIZATION AND TREATMENTS) teaches that pasteurization could 
On page 27 of the Appeal brief, Appellant refers to Exhibit H that presents a page 473 of the Volume 1 of the second edition of the Ribereau-Gayon et al published in 2006. It is noted that Examiner is relying upon the teachings of Ribereau-Gayon et al first edition as published in 2000. In any case, page 473 of 2nd edition of Ribereau-Gayon et al Vol. 1 specifically refers to the production of French fortified wines (VDN). Ribereau-Gayon et al teaches that not only pasteurization, but also sterile filtration could be used as an alternative to pasteurization.
In response to Appellant’s arguments regarding the “teaching away” in Ferrarini, it is noted that introduction of a teaching of alternative methods to pasteurization as disclosed by Ferrarini is not seen as a teaching away. Ferrarini discloses pasteurization of wine. Ribereau-Gayon et al discloses that previously pasteurization of wine was employed as a stabilization technique. However, over time new stabilization techniques were developed that allow for the lack of wine pasteurization.
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references (pages 29-35) of the Appeal brief, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ferrarini et al disclose:
--packaging wine in aluminum cans (p.1 of the Translation);
-- a two-piece aluminum can containing wine that has 4 mg/l (4 ppm) of free SO2;
-- corrosion resistant coating (coating C);
-- 2 atm of overpressure;

Ferrarini et al does not disclose amounts of chlorides and sulfates. Kojima et al. discloses studies of corrosion of aluminum in white wine. In regard to the chemical composition of wine, Kojima et al discloses the commercial wine with free SO2 of 18 ppm, total SO2 of 216 ppm, sulfates of 700 ppm, and chlorides of 24.6 ppm (page 358 Table 1). Since both Ferrarini et al and Kojima et al discloses control of aluminum corrosion in wines and reduction of corrosion due to the reduction of free and total SO2, one of ordinary skill in the art would have been motivated to modify Ferrarini et al in view of Kojima et al. and to limit amounts of chlorides and sulfates in the range as disclosed by Kojima et al. One of ordinary skill in the art would have been motivated to do so in order to reduce corrosion in aluminum cans containing wine as disclosed by Ferrarini et al and Kojima et al.
Khanna further discloses a corrosion resistant coating that comprises epoxy resin combined with a formaldehyde based cross-linking agent. Khanna discloses a fast curing high solids coating composition that is useful for coating the interiors of cans and a method of applying such high solids coatings to the interiors of food and beverage cans by spraying from a hot-melt spray gun (Abstract). Khanna discloses the coating composition of this invention utilizes nitrogen resins such as melamine -formaldehyde or phenolic resins as the crosslinking agents for the epoxy resins (Col. 3 lines 4-6). Khanna discloses that “[a] preferred embodiment for a coating composition to be utilized on aluminum, where an epoxy resin, a liquid melamine -formaldehyde crosslinking agent, a polyester diol, and an acid catalyst make up 95% of the total coating composition, contains no surface modifier” (Col. 5 lines 15-23). 
In regard to the beverages and amount of coating, Khanna discloses the following:
Those of ordinary skill in the art can utilize the coating composition of this invention in a variety of applications and on many different substrates. This novel coating composition finds particular utility in the can industry where it can be applied to the interior of two-piece drawn and ironed and three-piece beer and beverage cans, to the exterior of three-piece beer and beverage cans, to the 

Therefore, one of ordinary skill in the art would have been motivated to modify Ferrarini et al and Kojima et al in view of Khanna and to employ conventional coating for aluminum cans suitable for various beverage applications. One of ordinary skill in the art would have been motivated to employ the coating as disclosed by Khanna, since Khanna discloses that the coating of the invention has low extractability and protects the metal walls from attack by food or beverage to be stored therein. Both Ferrarini and Khanna disclose aluminum cans containing alcoholic beverages. Ferrarini is concerned with the minimizing the can’s corrosion and maintaining the content’s quality unchanged (Introduction). Khanna provides coating that prevents changes in the taste of the beverage and protects the metal walls from attack by food or beverage to be stored therein (Col. 1 lines 12-27). Therefore to employ the coating for aluminum cans containing beverages as disclosed by Khanna in the aluminum can containing wine as disclosed by Ferrarini would have been obvious. 
Ribereau-Gayon et al (HANDBOOK OF ENOLOGY, Vol. 2, THE CHEMISTRY OF WINE STABIIZATION AND TREATMENTS) is further relied upon as a teaching of that fact that  pasteurization could be substituted by “other stabilization techniques, especially sulfuring and sterile filtration prior to bottling, are easier to use” for the reasons as stated above.

On page 38 of the Appeal brief, Appellant refers to “Affidavit E” by Affiant Barics. Examiner had inferred that “Affidavit E” refers to Exhibit E.
Affidavit under 37 CFR 1.132 by Steven J.A. Barics (5 pages) (Exhibit E)
On pages 2-4 of the Affidavit, Affiant states the following:
5. In summary, trials were performed using wines filled in industry standard commonlyused lacquered cans supplied by global can manufacturers, lined with Industry approved lacquers, i.e. water based epoxy acrylates with a coating thickness of about 90 to 110 mg/ 375 ml can ("Comparative Cans").
6. We understand that such cans were also used in the tests performed in the Ferrarini et al. article. 
10. These results clearly show that the Comparative Cans do not perform as well as the 
cans according to the invention. The aluminium levels in the white and red wine were higher from the Comparative Cans which indicates that the lacquer did not form a complete barrier between the wine and aluminium can. Pinholing from industry lined cans would cause an increase in aluminium levels in the wine, The comparison trial also showed that some Comparative Cans had formed corrosion on the inside of the can. 



The Affidavit presents comparative results of the inventive cans and other industrial cans. In response to the comparative date presented in the Affidavit under 37 CFR 1.132 by Steven J.A. Barics, it is noted that Examiner is not relying upon a teaching of industrial cans. Examiner is relying upon the teaching of Khanna regarding the specific coating. 
In response to affiant’s arguments, as stated above in the response to Appellant’s arguments regarding the corrosion resistant coating composition, it is noted that Khanna discloses a coating composition that utilizes nitrogen resins such as melamine -formaldehyde or phenolic resins as the crosslinking agents for the epoxy resins and is useful for coating the interiors of aluminum cans containing various beverages including beer. Khanna discloses a generic, convention al anti-corrosion coating for aluminum cans containing various beverages including beer.  Both Ferrarini and Khanna disclose aluminum cans containing alcoholic beverages. Ferrarini is concerned with minimizing the can’s corrosion and maintaining the content’s quality unchanged (Introduction). Khanna provides a coating that prevents changes in the taste of the beverage and protects the metal walls from attack by food or beverage to be stored therein (Col. 1 lines 12-27). Therefore to employ the coating for aluminum cans containing beverages as disclosed by Khanna in the aluminum can containing wine as disclosed by Ferrarini would have been obvious. One of ordinary skill in the art would have been motivated to modify Ferrarini et al and Kojima et al in view of Khanna and to employ conventional coating for aluminum cans suitable for various beverage applications. One of ordinary skill in the art would have been motivated to employ the coating as disclosed by 

In response to Appellant’s arguments regarding the claims based on composition of head space (pages 41-44 of the Appeal brief), it is noted that new reference to Ribereau-Gayon et al (HANDBOOK OF ENOLOGY, Vol. 1 THE MICROBIOLOGY OF WINE AND VINIFICATIONS) was introduced as a teaching of:
--even before the use of antioxidants (sulfur dioxide and ascorbic acid), the first recommendation for protecting wines against the adverse effects of chemical or microbiological contamination was to limit their contact with air;
-- satisfactory results are obtained by storing wine in a partially filled tank with an inert gas, in the total absence of oxygen. Wine storage using inert gas also permits the carbon dioxide concentration (lowering or increasing) to be adjusted;
--the following gases are authorized for storage: nitrogen, carbon dioxide and argon;
--carbon dioxide used in mixture with nitrogen (for example 15% CO2+ 85% N2) to avoid degassing of certain wines that must maintain a moderate CO2 concentration (page 216);
Hence Ribereau-Gayon et al (Vol. 1) disclose that the headspace in the container may comprise, for example, 15% CO2+ 85% N2) to avoid degassing of certain wines that must maintain a moderate CO2 concentration. One of ordinary skill in the art would have been motivated to modify Ferrarini et al, Kojima et al, Khanna (US 3,960,979), Ribereau-Gayon et al (Vol. 2) in view of Ribereau-Gayon et al (Vol. 1) and to include nitrogen and carbon dioxide in the amounts as suggested by Ribereau-Gayon et al (Vol. 1) in order to avoid degassing of certain wines that must maintain a moderate CO2 concentration. The combination of carbon dioxide and nitrogen in the amounts as claimed has been known in the art. Wine is stored in some kind of a container depending on the production stage. IN order to prepare wine for consumption wine has to be further stored in the containers intended for the final consumption. 
In response to Appellantt’s arguments regarding the limitation of “wherein a head space of 330 ml can is in the range of 2-5 mm”, it is noted that Ferrarini discloses the presence of headspace in the can, but is silent as to the size of a headspace. The particular headspace selected for the particular volume of container, if indeed not already conventional, is seen to have been an obvious routine determination for one of ordinary skill in the art. 

In regard to Appellant’s Arguments regarding secondary considerations, Appellant’s attention is directed to the decision by the Patent Trial and Appeal Board mailed 06/15/2017:
The Appellants provide evidence of secondary considerations (App. Br. 9—52). We have begun anew and determined that due to the following deficiencies in the evidence relied upon by the Appellants, the totality of the evidence and argument supports a conclusion of obviousness of the claimed wine-in-cans. See In re Rinehart, 531 F.2d 1048, 1052 (CCPA 1976)
The Appellants assert that they have identified and solved a long felt but unsolved need for a wine-in-aluminum can that retains good taste after 6 months of storage (App. Br. 33—36; Reply Br. 32—35).
The Appellants provide examples of lack of success by others in attempts to make suitable wine-in-cans (Buck Affidavit 114; Barics Affidavit 13), but do not establish a long felt need for the Appellants’ claimed wine-in-can. Moreover, the Appellants’ improperly are arguing a limitation (good wine taste after 6 months of storage) that is not in claim 1. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982) (“[Appellant's arguments fail from the outset because . . . they are not based on limitations appearing in the claims.”).
The Appellants assert that their wine-in-cans have received praise by others (App. Br. 36—39; Reply Br. 35—36).
That praise, when considered with Khanna’ disclosures that the coating can be thick and the coated aluminum can is useful for beverages generally (col. 6,11. 20-25), is insufficient to support a conclusion of nonobviousness of the claimed wine-in-can.

The Appellants have not provided the required evidence that the sales resulted from the recited characteristics of the claimed invention rather than from another factor such as features of the product not related to the claimed subject matter, low price, marketing and salesmanship, customer service, or a prior business relationship between the company and its customers. See In re Huang, 100 F.3d 135, 140 (Fed. Cir. 1996);Kansas Jack, Inc. v. Kuhn, 719 F.2d 1144, 1151 (Fed. Cir. 1983).
Thus, the evidence considered as a whole supports a conclusion that the wine-filled can claimed in the Appellants’ claim 1 would have been obvious to one of ordinary skill in the art.

Appellant submitted Declaration of Gregory J. Stokes signed October 23, 2020 (Exhibit L) regarding a license agreement. The information contained in this document is not sufficient to overcome the strong case of obviousness as presented above. The issues associated with license agreement would not impart any patentability to the claims.
On page 57 of the Appeal brief, Appellant refers to Exhibit M:
Affidavit under 37 CFR 1.132 by Michele Buck (Exhibit M).
 In regard to this Affidavit, it is noted that it contains information similar to one presented in the Declaration signed 08/01/2018. It is further that Declaration is missing page 3 containing sections 6, 7 and 8. Affiant states that: 
5. It was surprisingly discovered by Applicants that rather than utilising a commercially accepted coating the use of a coating comprising an epoxy resin combined with a formaldehyde based cross-linking agent was necessary for an useful coating for wine-in-cans that would have the needed performance criteria, in particular adequate long terra stability ’when the wine-in-cahs is in storage.
11.It is my opinion that there is a direct nexus between the features, as particularly claimed in the claims, particularly Claims 1, 17, 21 and the success of Applicants' product. No other wine-in-can product in the market that did not 

In response to Appellant’s arguments directed to the secondary considerations, Appellant’s attention is directed to the decision by the Patent Trial and Appeal Board mailed 09/02/2020:
With regard to the commercial success, Appellants needs to show that the success is linked to the claimed invention and not to some extraneous factor. See, e.g., In re Huai-Hung Kao, 639 F.3d 1057, 1069-70 (Fed. Cir. 2011). It is thus helpful to provide a description of what was sold, a description of the relevant market for the product, sales results that should include evidence of market share, and information on advertising within the relevant market. See, e.g., Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1025, 226 USPQ 881 (Fed. Cir. 1985) (Gross sales figures do not show commercial success absent evidence as to market share); Pentec, Inc. v. Graphic Controls Corp., 776 F.2d 309, 227 USPQ 766 (Fed. Cir 1985) (heavy promotion or advertising, or position as market leader before the introduction of the patented product). Notably absent from the three declarations is information related to sales results, including evidence of market share, and information on advertising within the relevant market.
Also, merely showing that there was commercial success of an article which embodied the invention is not sufficient. Ex parte Remark, 15 USPQ2d 1498 (Bd. Pat. App. & Inter. 1990). In the instant case, the testimonials provided by each declarant refer to the quality of the coating and the weight of the coating as being attributable to the success of the product. See Exhibits B, C, and D. Yet, the specific ingredients and amounts of the coating and specific weight of the coating are not mentioned in the declarations, and a nexus is not provided with the claims in this regard. The commercial success must be due to the claimed features, and not due to unclaimed features.
Accordingly, Appellant has not established a sufficient nexus between the merits of the claimed invention and the alleged commercial success.
With regard to the showing of long felt need, a convincing showing of long-felt need includes consideration of the following evidence.

Second, the long-felt need roust not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co.,
864 F,2d 757, 768 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a “do-it-yourself’ window' shade material which w7as adjustable without the use of tools, a prior art product fulfilled the need by using a scored plastic material which could be tom. '"jOince another supplied the key element, there was no long-felt need or, indeed, a. problem to be solved”.)
Third, the invention must in fact satisfy the long-felt need, in re Cavanagh, 436 F.2d 491 (CCPA 1971). In the instant ease, again, as discussed above, each of the three declarations attribute the quality of the coating and the weight of the coating to the success of the wine-in-cans, but the particular ingredients and amounts, and specific weight; is not correlated with what is claimed, and thus a nexus is not provided with the claims in this regard. This “nexus” between the evidence and the claimed invention “is a legally and factually sufficient connection.” Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988).
The objective evidence must also be commensurate in scope with the claims. MPEP §716; Allergan, Inc. v. Apotex Inc., 754 F.3d 952, 965 (Fed. Cir. 2014).
Accordingly, Appellant has not established a sufficient nexus between the merits of the claimed invention and the alleged long-felt need.
When, as here, an Appellant presents objective evidence of nonobviousness, the presumption of unpatentability created by the Examiner’s identification of a prima facie case of obviousness dissolves, and all of the evidence must be weighed 
Having reconsidered the issue of obviousness anew carefully evaluating and weighing both the evidence relied upon by the Examiner together with the objective evidence of non-obviousness in the form of commercial success, and satisfaction of a long-felt need, provided by the Appellant, on balance, a preponderance of the evidence supports the Examiner’s obviousness determinations.

In this case, Appellant’s arguments regarding secondary considerations were not sufficient to overcome strong case of obviousness. Preponderance of the evidence supports the Examiner’s obviousness determinations.
Appellant’s arguments are further directed to the Exhibit N, Affidavit under 37 CFR 1.132 by Gregory Stokes.
Affiant states that:
2. During the prosecution of the Stokes Application, I submitted an Affidavit dated 22 November 2013 which is label as Exhibit C to this Preliminary Amendment. Attached to that Affidavit was a data sheet showing the sales of Applicants' product through 2014.To update that document, I attach to this Affidavit, as Exhibit 1, an updated sales data list for the fiscal years 2003 through 2020. As shown in this document the sales for fiscal year 2020 were approximately $262 million. Over the entire term from 2003 through 2020, the total sales were $920 million.
3.1 am also aware of the amount of spending for advertising and marketing during this same period. The total spending on marketing and advertising from fiscal year 2003 through 2020 has been $432,751.00. See attached Exhibit 2. The advertising is less than 0.05% of total sales for the period from fiscal year 2003 through fiscal year 2020.
4. It is my opinion, therefore, that the sales achieved over the term of years is not related to the amount spent on advertising for this same period. Thus, 

Appellant’s arguments are further directed to the Exhibit I, Affidavit under 37 C.F.R. 1.132 by Michele Buck 01/03/2018. In response to these arguments, it is noted that Affiant states the following:
3.    Prior to the invention by Gregory John Charles Stokes and Steven John Anthony Barics as claimed in The Stokes Application, the can industry failed to recognize that the composition of the coating for its wine-in-can was an important, if not critical, factor to producing commercially' viable wine-in-cans with adequate storage stability and longevity for the wine.
5.    It was surprisingly discovered by the Applicants that rather than utilizing a commercially accepted weight for the coating, an increased weight was essential to the success of wine-in-cans. 
6.    The increased weight coating was a corrosion resistant coating comprising an epoxy resin combined with a formaldehyde-based cross-linking agent. Of significant importance was their discovery that the weight of the coating had to be at least 175 mg …

In response to Appellant’s arguments regarding Exhibit J, the Affidavit under 37 C.F.R. 1.132 by Robin Frank May signed 03/02/2018, Affiant states the following:
6.    Wine and wine products in aluminum cans require specific attention to the coating formulation due to the risk of generating these by-products of aluminum corrosion leading to off-tasting wine.
7.    It was surprisingly discovered by the applicants that the composition of the coating and the increased weight of the coating as described in Stokes Application was critical to the commercial success of wine in a can. 



Exhibit F, the Affidavit under 37 C.F.R. 1.132 by Robin May signed 11/17/2014, it is noted that Affiant states the following:
11. The attention to this combination of features by the inventors of the Stokes Application has resulted in a commercially acceptable product which retains its original taste over a period well in excess of 12 months (depending on the product and the storage temperature) with a very low risk of internal corrosion.
Based on my review of the Khanna reference (US 3,960,979), with regard to its relevance to the invention claimed in the Stokes Application, I comment as follows:
a)    The packaging industry had moved from organic solvent-based epoxy technology cited in the Khanna patent to water-based epoxy technology in the period from the late 70's to the early 80's. At the time of my first involvement with Aluminium beverage cans in 1983, this transition was complete.
b)    The down-gauging of 2-Piece aluminum cans requires an epoxy liner with improved resistance to dent damage over that offered by the high solids epoxy referred to in the Khanna patent. This is taken into account in the Stokes Application to increase the protection against internal corrosion if the can body is dented.
c)    Subsequent to the Khanna reference, environmental pressures forced the industry to move from a chromate passivation of the aluminum can body to titanate passivation. This altered the surface chemistry which required some modification to the internal coatings to optimize performance on the new substrate. This is not taken into account in the Khanna reference.
d)    The Khanna reference does not contain any evidence of test pack trials designed to assess the suitability to corrosive products such as wine.
Based on the above, I believe that at the time of the filing of the Stokes Application, a person skilled in the    art would    not    have    considered    the coating
compositions disclosed in the Khanna reference as a suitable option or alternative for the packaging of wine in a can.
14. I have read the English translation of the Ferrarini  et al.  reference and see that it  teaches the pasteurization of the wine in the can.

See KSR Int’l Co. v.Teleflex Inc., 550 U.S. 398, 421 (2007) (“A person of ordinary skill is also a person of ordinary creativity, not an automaton”). In making an obviousness determination one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418. Buck’s assertions when considered with Khanna’s disclosure are insufficient to support a conclusion of nonobviousness of the can claimed in the claim 1.

In response to Appellant’s arguments regarding Exhibit H, Affidavit under 37 CFR 1.132 by Michelle Buck,
Affiant Buck states the following;
6. A person skilled in the art at the time of the Stokes Application would not have used the composition for the coating that was used by the Applicants because a coating that was effective for beer and/or soda drinks was assumed to be effective for wine-in-cans as both were often exposed to acidic products in the cans. It was also assumed that the coating and its thickness was adjusted to provide on the one hand optimum and even coverage of the complete interior aluminium surface of the can and at the same time does not provoke cracks due to a too high thickness and increased brittleness of the lining when the can is slightly deformed during manufacturing, filling, storage or use" (page 2 of the Affidavit).

8. No disclosure from Kojima, et al. provides any teaching to a person skilled in the art of the use of any coating for aluminum when in contact with wine. Kojima, et al. only tested the impact of addition of SO2 to wine. The aluminum tested was uncoated (page 2 of the Affidavit).

9. It is my opinion that, at the time of the Stokes Application, no person skilled in the art preparing wine-in-cans would have utilized a composition for the coating on the interior of the cans that was different from that commonly used for a beverage, such as beer. As stated above, the commonly accepted composition of that coating was a water-based epoxy-acrylate (page 3 of the Affidavit).

10. It is my opinion that no person skilled in the art at the time of the Stokes Application would have recognized as an option for a coating for wine-in-cans the use of an epoxy resin combined with a formaldehyde-based cross-linking agent, as claimed by Applicants (page 4 of the Affidavit).

12. No person skilled in the art at the time of the filing of the Stokes Application would have recognized that the composition disclosed by Khanna could be utilized as an alternative for the coating of wine-in-cans commonly utilized in the industry for the following reasons:
12b. No wine-in-cans sold from 1990 through 1996 utilized the composition, as claimed, or the composition, as disclosed in Khanna as a coating (page 6 of the Affidavit).

13. In addition to the failure of any of the commercially sold wine-in-cans at the time of the filing of the Application to recognize the importance of the composition of the coating, as claimed by Applicants, there was no recognition that the quantity of that coating was a variable which must be considered when determining the amount of the coating composition to be applied (page 7 of the Affidavit)..


In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Khanna is not relied upon as a teaching of a two-piece aluminum can containing wine. Ferrarini et al is relied upon as a teaching of a two-piece aluminum can containing wine. Khanna is relied upon as a teaching of a claimed coating composition (a coating composition that utilizes nitrogen resins such as melamine -formaldehyde or phenolic resins as the crosslinking agents for the epoxy resins) that 
In response to Appellant’s argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further in response to Appellant’s arguments regarding the “long felt need”, it is noted that Applicants are not the first to come up with the idea of packaging wine in aluminum cans. As stated in the rejection above, Ferrarini et al disclose a two-piece aluminum can containing wine that has 4 mg/l (4 ppm) of free SO2 and corrosion resistant coating. Kojima et al discloses control of aluminum corrosion in wines and reduction of corrosion due to the reduction of chlorides and sulfates. Khanna discloses conventional coating for aluminum cans suitable for various beverage applications as recited. Examiner has established prima facie case of obviousness for the reasons as stated above. Hence, Appellant’s arguments regarding the “long felt need” have not been found persuasive.

Appellant’s arguments regarding the commercial success. Appellant’s arguments regarding the commercial success are addressed in the discussion of Affidavits as stated above.
Appellant’s arguments regarding “length of the intervening time between the publication date of the prior art and the cited claimed invention. In response to Appellant’s argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).

Appellant’s arguments are further directed to the Exhibit A, Affidavit under 37 CFR 1.132 by Gregory J. Stokes (Exhibit A).
Regarding the Declaration of Gregory J. Stokes In Support Of Non-Obviousness (hereinafter, the "Stokes Declaration") (Exhibit A), it is noted that declaration presents the following:
the fact of patent protection for the canned wine product in various countries;
listing of medals received for canned wines (Exhibit A);
two charts, one showing actual sales from FY2005 through FY2009 of canned wine products under the Vinsafe trademark, and the other showing forecasted sales from FY2010 through FY2013 (Exhibit B);
a copy of the article “Wine in cans: improving the process describing several attempts at canning wine dating back to 1936 (Exhibit C);
a copy of the article "Technical issues when using non-traditional wine packaging (Exhibit D);
a copy of a transcript from a radio interview with James Newbury, by Radio Australia;
a  copy of the Best In Packaging blog (Exhibit F);
In response to the information presented in the Stokes Declaration and its discussion in the Reply (pp.12-14 of the Reply) regarding the support by secondary factors of non-obviousness, particularly the fulfillment of a long-felt but unsolved need and the commercial successes of the resulting product, it is noted that, as admitted by Applicants, “Applicants are not the first to attempt crafting a canned wine which has a stable shelf life and is therefore suitable for commercialization” (page 12 § 3 of the Reply). As discussed in the Introduction in Ferrarini et al (Packaging of Wine in Aluminum Cans), the interest in the packaging of wines in aluminum cans arose from the need to create a new image for the product as a result of a severe consumption crisis. Ferrarini et al also states that aluminum cans presented many practical aspects such as easy transportation and storage, mechanical resistance to damage and internal shocks, etc. Ferrarini et al disclose packaging wine having 4 mg/l (4 ppm) of free SO2 in a two-piece aluminum can (page 2 Table 1). In regard to the “commercially viable canned wine product that has a stable shelf life” arguments, it is noted that the features upon which applicant relies (i.e., “commercially viable canned wine product that has a stable shelf life”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Appellant’s arguments are not persuasive. Further in this regard, it is noted that Applicants have not presented any probative comparative data regarding the shelf life stability of the claimed product. The sales data presented in the declaration is not sufficient to overcome the strong case of obviousness established in the Non-Final Office action mailed 10/06/2009. It is not clear what 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VERA STULII/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        

Conferees:
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.